UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AHMAD MOHAMMED AL DARBI              )   Misc. No. 08-442 (TFH)
                                     )
            Petitioner,              )
                                     )   Civil Action No. 05-2371 (RCL)
                    v.               )
                                     )
BARACK OBAMA, et al.                )
                                     )
            Respondents.             )
                                     )
                                     )
____________________________________)



                                               ORDER

        Now before the Court is the respondents’ motion [108] to dismiss or to hold the case in

abeyance (also docketed as motion [1528] in Misc. No. 08-442). The respondents argue that the

case should be held in abeyance because Al Darbi faces trial by military commission and that he

should be required to exhaust his criminal proceedings before pursuing a habeas remedy.

        Of course, in the time since the respondents filed their motion, the military commission

proceedings have been suspended, including the scheduled proceedings in Al Darbi’s case.

Therefore, Al Darbi can no longer exhaust his criminal proceedings because he has no active

proceedings scheduled, and to grant the respondents’ motion would leave the petitioner in limbo.

Accordingly, it is hereby

        ORDERED that the respondents’ motion is DENIED without prejudice to consideration

if and when petitioner is slated to be tried in a criminal forum, military or civilian. It is further
ORDERED that the clerk of the Court set a status conference in this case.

 SO ORDERED.

       Signed by Chief Judge Royce C. Lamberth on April 7, 2009.